                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBERT LUCAS,                                   :
                      Plaintiff,                :
                                                :
             v.                                 :      Civ. No. 17-3005
                                                :
NANCY A. BERRYHILL, Acting                      :
Commissioner of Social Security,                :
                   Defendant.                   :

                                         JUDGMENT

       AND NOW, this 19th day of November, 2018, after careful and independent review of

Plaintiff’s Complaint (Doc. No. 1), the Commissioner’s Answer (Doc. No. 7), the administrative

record (Doc. No. 8), Plaintiff’s Brief and Statement of Issues in Support of Request for Judicial

Review (Doc. No. 9), the Commissioner’s Response (Doc. No. 12), Magistrate Judge Sitarski’s

Report and Recommendation (Doc. No. 15), Plaintiff’s Objections (Doc. No. 16), and the

Commissioner’s Response (Doc. No. 18), it is hereby ORDERED that:


   1. Plaintiff’s Objections (Doc. No. 16) are OVERRULED;

   2. The Report and Recommendation (Doc. No. 15) is APPROVED and ADOPTED;

   3. Plaintiff’s Request for Review (Doc. No. 9) is DENIED;

   4. Judgment is entered AFFIRMING the decision of the Commissioner of Social Security;

       and

   5. The CLERK OF COURT shall CLOSE this case.


                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           ________________________
                                                           Paul S. Diamond, J.
